Exhibit 10.16




Schedule of Optionees and Material Terms

of Option Agreements dated

as of February 1, 2005







Optionees

Shares

Vesting

Schedule

Grant

Date

Expiration

Date

Exercise

Price

             

Patrick M. Flynn

   15,000 

1

   2/1/2005 

   2/1/2010 

   34.00 

      

Eldon D. Dietterick

   12,000 

1

     2/1/2005 

   2/1/2010 

   34.00 

      

Richard T. Frey

   9,000 

1

   2/1/2005 

   2/1/2010 

   34.00 

      

Mark Daubert

   6,000 

2

   2/1/2005 

   2/28/2006 

   34.00 

      

Carl V. Kerstetter

   3,000 

2

   2/1/2005 

   2/28/2006 

   34.00 

      

Cynthia A. Barron

   6,000 

1

   2/1/2005 

   2/1/2010 

   34.00 

      

Christine A. Liebold

   1,000 

1

   2/1/2005 

   2/1/2010 

   34.00 

             




1.

These options vest in three equal annual installments, commencing on February 1,
2006.




2.

These options are currently vested and fully exercisable.






